In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                        No. 17-1039V
                                   Filed: February 15, 2019

* * * * * * * * * * * * *
ALFRED WADE, JR., Personal                        *
Representative of the Estate of                   *
ELAINE D. WADE          *                                          UNPUBLISHED
                        *
         Petitioner,    *                                          Decision on Joint Stipulation;
                        *                                          Acute Disseminating
v.                      *                                          Encephalomyelitis (“ADEM”);
                        *                                          Influenza (“Flu”) and
SECRETARY OF HEALTH     *                                          Pneumococcal Conjugate
AND HUMAN SERVICES,     *                                          (“PCV13”) Vaccines
                        *
         Respondent.    *
* * * * * * * * * * * * *
Nancy Meyers, Esq., Ward Black Law, Greensboro, NC, for petitioner.
Sarah Duncan, Esq., US Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Roth, Special Master:

       On August 2, 2017, Alfred Wade, Jr. (“petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program, as personal representative of the estate of
Elaine D. Wade.2 Petitioner alleges that Ms. Wade developed acute disseminating
encephalomyelitis (“ADEM”) after receiving the influenza (“flu”) and pneumococcal conjugate


1
  Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision
will be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).


                                                      1
(“PCV13”) vaccines on November 10, 2016. Stipulation, filed February 15, 2019, at ¶¶ 1-4.
Respondent denies that any of the aforementioned immunizations caused petitioner’s injury.
Stipulation at ¶ 6.

         Nevertheless, the parties have agreed to settle the case. On February 15, 2019, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms. Respondent
agrees to issue the following payment:

           A lump sum of $325,000.00 in the form of a check payable to petitioner, Alfred
           Wade, Jr., as legal representative of the estate of Elaine D. Wade. This amount
           represents compensation for all damages that would be available under § 300aa-15(a).

        I adopt the parties’ stipulation attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance
with this decision.3

       IT IS SO ORDERED.

                                               s/ Mindy Michaels Roth
                                               Mindy Michaels Roth
                                               Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
                                                  2